DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 1-17, 22, 25, and 36 in the reply filed on 10/07/2021 is acknowledged.
Applicant’s amendment of claims 18, 30, and 34 in the reply filed on 10/07/2021 is acknowledged.
Claims 18-21, 23-24, and 26-35 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 18-21, 23-24, and 26-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 18, Kikuchi et al., US 2019/0333461 discloses all limitations of claim 18 except for that “an end of the first gate electrode and an end of the first area with respect to the source electrode are offset by a width of -1 m to 0 m or overlapped by a width of 0 µm to 3 µm in a horizontal direction, and wherein the other end of the first gate electrode and an end of the second area with respect to the drain electrode are offset by a width of -1 µm to 0 µm or overlapped by a width of 0 m to 3 m in the horizontal direction.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 30, Lee et al., US 2017/02423978 taken with Kikuchi et al., US 2019/0333461  discloses all limitations of claim 30 except for that “….”  Therefore, the claimed 
In re Claim 34, Kikuchi et al., US 2019/0333461 discloses all limitations of claim 34 except for “the source/drain electrodes comprise a first area formed in a direction of the first gate electrode with respect to a horizontal plane of the substrate, and a second area formed in an opposite direction to the first area, wherein an end of the first gate electrode and an end of the first area with respect to the source electrode are offset by a width of -1 µm to 0 µm or overlapped by a width of 0 µm to 3 µm in a horizontal direction, and wherein the other end of the first gate electrode and an end of the second area with respect to the drain electrode are offset by a width of -1 µm to 0 µm or overlapped by a width of 0 µm to 3 µm in the horizontal direction.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893